Case 8:15-cv-00011-TPB-CPT Document 146-27 Filed 12/20/19 Page 1 of 2 PageID 1676




                             UNITED STATES DISTRICT COURT FOR
                              THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

   OXEBRIDGE QUALITY RESOURCES                                        CASE 8:15-cv-00011
   INTERNATIONAL, LLC, and
   CHRISTOPHER PARIS, Individually

    Plaintiffs v.

   MARC SMITH,
   individually, and d/b/a
   CAYMAN BUSINESS
   SYSTEMS

   Defendants
                                           /


                        DECLARATION OF GLEN H. SHRAYER, ESQ.

            I, GLEN H. SHRAYER, am over eighteen years of age and of sound state and mind,
                declare the following facts under penalty of perjury.

         1. I represent Plaintiffs Oxebridge Quality Resources and Chris Paris.

         2. I am an attorney, licensed to practice law in Florida, Massachusetts, and New York.

         3. I have been licensed in Florida since 2008.

         4. My hourly charge is $350 an hour.

         5. 18.5 hours were spent drafting the Motion for Contempt and Sanctions and Motion to
            Show Cause against Marc Smith, d/b/a Cayman Business Systems for Violation of
            Court Order Granting the Amended Preliminary Injunction and Joint Stipulation on
            Injunction.

         6. Additional time will likely be spent on this matter as well if the Court sets the Motion
            for a Hearing to Show Cause.

         7. Accordingly, Plaintiffs requests that $6,475.00, plus travel time, hearing and hearing
            prep, are awarded to Plaintiffs on the Motion.


                This statement is true and is signed under the penalty of perjury.


                                                  1
Case 8:15-cv-00011-TPB-CPT Document 146-27 Filed 12/20/19 Page 2 of 2 PageID 1677




            Glen H. Shrayer


            ___________________________


            On _____________________, before me, ______________________________, a
            notary public in and for said state, personally appeared ___________________
            ________________________, known to me (or proved to me on the basis of
            satisfactory evidence) to be the person whose name is subscribed to the within
            instrument, and acknowledged to me that he or she executed the same in his or her
            authorized capacity and that by his or her signature on the instrument, the person, or
            the entity upon behalf of which the person acted, executed the instrument.

            WITNESS my hand and official seal.
            _____________________________________

            Notary Public for the State of ______________
            My commission expires __________________
            [NOTARY SEAL]




                                               2
